Citation Nr: 1129916	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2011 from Roanoke, Virginia; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that, in 2007, a VA emergency room doctor informed him that his antalgic, or altered, gait due to his left lower extremity disabilities caused his lumbar spine disorder; such an opinion was not put into writing.  During his testimony, he also stated that his left leg is shorter than his right leg as a result of surgery on his service-connected left ankle, and that it such causes him to walk with an altered gait, in a sort of wobbling motion.  

In December 1991, the Veteran was in a motor vehicle accident (MVA), in which he sustained multiple traumatic injuries to his face and other parts of his body.  A cervical spine x-ray done at the Bluefield Hospital was within normal limits and showed no fracture.  In an October 1992 dental health questionnaire, the Veteran checked "Yes" for joint pain and "No" for arthritis.  X-rays of the spine done as part of a December 1992 VA general medical examination revealed degenerative disease of the spine, just one month after discharge from service.  In an administrative decision dated January 24, 1994, the MVA was determined to be a result of the Veteran's willful misconduct due to the Veteran's abuse of alcohol.  A May 2007 computed tomography (CT) scan of the lumbar spine revealed mild degenerative changes most pronounced at L4-L5. 

During his hearing, the Veteran conceded that he was not pursuing service connection on a direct basis but on a secondary basis due to his service-connected left ankle disability.  No VA examination has been provided to the Veteran.  The Board finds that the evidence of record provides for a reasonable possibility of a relationship between the Veteran's service-connected left ankle/foot disability, and therefore an examination should be afforded him on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  It is unclear whether the Veteran's lumbar spine disability may have potentially been a result of the December 1991 MVA.  Thus, the VA examiner should also address that in his opinion on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Salem, Virginia VAMC, prior to February 17, 2007, between June 19, 2008, and February 19, 2009, and since December 22, 2010.  All records and/or responses received should be associated with the claims file.

2.  Following the completion of 1 above to the extent possible, schedule the Veteran for VA spine examination to determine the nature and etiology of his current lumbar spine disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any lumbar spine disorder found on examination.  The examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disorder: (1) is the result of disease or injury incurred or aggravated during the Veteran's active duty from October 5, 1988 to November 2, 1992; and (2) is approximately due to or was aggravated (worsened) by the Veteran's service-connected left ankle/foot disability and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's testimony, medical records and the December 1992 VA examination report (and whether the degenerative disease of the spine found on x-rays was that of the lumbar spine).  The examiner should also opine whether the Veteran's lumbar spine disorder is the result of the December 1991 MVA which has been deemed to be the result of his willful misconduct.

The examiner should set forth the complete rationale for any opinion expressed and conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim on a direct, presumptive and secondary basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


